MacLEAN, J. (dissenting).
Plaintiff, a piano mover in the employment of piano makers, tenants in a building, operating, as did other employés, a telescope elevator running from the sidewalk to the basement, pulled a chain to start it to lower a piano. The elevator platform dropped, tie suffered injuries, and seeks to recover for them from the owner of the premises, the defendant, whose predecessor in title had covenanted with plaintiff’s employer for “steam heat and elevator service.” What elevator service meant was the subject of much testimony on the trial, and of more argument upon the briefs. Its meaning is not of moment here. As already indicated, the elevator was not a contrivance of the sort commonly known by that name, and so something implying to all having business upon the premises an invitation to enter it and to be carried, but merely a machine for hoisting and lowering the lessees’ goods. It was used solely for them and by their men; an adjunct to, and really a part of, their premises, repairs of which requisite for its preservation in good order the lessees were bound to make under their lease. As originally constructed and delivered to the lessees, the apparatus apparently was in good order and serviceable. Several times before the accident it needed attention. This was not brought to the notice of the defendant, however, but the lessees’ men resorted to an engineer upon the premises, a man not in the employment of the defendant, but working for a third party, who furnished heat and electricity to the building under a contract. Having shown no privity of relation, and no duty owing him appearing, the plaintiff was not entitled to recover. Curtin v. Somerset, 140 Pa. 70, 21 Atl. 244, 12 L. R. A. 322, 23 Am. St. Rep. 220. His complaint should have been dismissed.
The judgment should be reversed.